Citation Nr: 1013758	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1943 to April 
1946 and from September 1950 to July 1968; he is a recipient 
of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania.  The Veteran requested a 
personal hearing before the Board in January 2008, but he 
withdrew such request by letter received in February 2008.  
See 38 C.F.R. § 20.702(e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities result in his 
requiring assistance with a number of his activities of daily 
living such as bathing and dressing his lower extremities; as 
a result of the poor balance and ambulation caused by his 
service-connected knee and ankle disabilities, the Veteran 
requires care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment such as falling.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid 
and attendance are met.  38 U.S.C.A. §§ 1114(l), 1502(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).

Analysis

The Veteran essentially contends that as a result of multiple 
service-connected disabilities he is need of aid and 
attendance for VA compensation purposes.  The Veteran's 
service-connected disabilities are:  posttraumatic stress 
disorder (PTSD), rated as 70 percent disabling; residuals of 
a total left knee replacement due to degenerative joint 
disease, rated as 60 percent disabling; residuals of a total 
right knee replacement due to degenerative joint disease, 
rated as 60 percent disabling; degenerative joint disease of 
the left ankle, rated as 10 percent disabling; degenerative 
joint disease of the right ankle, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
bilateral hearing loss and internal hemorrhoids, rated as 
noncompensable (zero percent disabling).  The Veteran is also 
in receipt of a total disability rating based on individual 
unemployability (TDIU) as well as special monthly 
compensation under 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 
2009) on account of being housebound.

Special monthly compensation (SMC) is warranted when a 
veteran is so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.350(b) (2009).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of veteran to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2009).  It is not required that all of 
the disabling conditions enumerated in this paragraph be 
found to exist, nor is necessary that there be a constant 
need for aid and attendance.  Id.  

The Veteran has indicated throughout this appeal that his 
service-connected disabilities are of such severity that he 
requires assistance with many of his activities of daily 
living.  Specifically, he has submitted statements that his 
wife must assist him with any functions involving his lower 
extremities, including washing his legs and feet, putting on 
shoes and socks, and putting on his pants.  Such assistance 
has been corroborated by his primary care physician and 
daughter-in-law.  See Letter from Dr. R.H. dated in October 
2007; Letter from Daughter-in-Law dated in January 2008.  
According to the Veteran, he spends most of his day on the 
couch and is dependent on his wife to prepare his meals and 
maintain their home.  

As for the Veteran's other activities, he asserts that he is 
unable to leave the house without assistance due to his 
limited mobility.  Medical and lay evidence of record 
reflects that the Veteran utilizes a walking cane, 
wheelchair, and walker when ambulating both inside and 
outside of his home as a result of arthritic pain and 
weakness in his lower extremities.  See, e.g., Letters from 
Dr. R.H. dated in October 2007, June 2008, and February 2009.  
Furthermore, the Veteran indicates that he remains unsteady 
even with assistance and, as a result, has fallen on a number 
of occasions.  See, e.g., Notice of Disagreement received in 
August 2007 and VA Form 9 received in February 2008.  A 
letter from the Veteran's daughter-in-law describes him 
holding onto chairs, walls, tables, and other furniture to 
ambulate within his home; such letter further supports a 
picture of unsteadiness.  Finally, letters submitted by the 
Veteran's primary care physician, Dr. R.H., confirm that he 
has sustained several falls due to pain and weakness in his 
knees; one such fall even occurred during an appointment and 
resulted in multiple abrasions.  It was Dr. R.H.'s opinion 
that the Veteran "needs a daily home help aid."  See Letter 
from Dr. R.H. dated in June 2008.  

The Board acknowledges that a June 2007 VA examiner described 
the Veteran as being able to walk at least one-third of a 
block without a walker, as not being restricted to his home, 
and as not needing the assistance of another individual to 
protect him from the ordinary hazards of his daily 
environment, and that such evidence would appear to suggest 
that he is not in need of regular aid and attendance.  
However, it is not clear what evidence the VA examiner relied 
upon in drawing these conclusions.  In this regard, the June 
2007 VA examiner noted that the Veteran reported a need for 
assistance with bathing and dressing and observed that he 
arrived accompanied by his wife and utilizing a walker with a 
slow gait and no more than "fair" balance and propulsion.  
Such subjective reports and objective findings do not appear 
to support the conclusion that the Veteran is able to protect 
himself from hazards or dangers incident to his daily 
environment.  Also, they are in direct contrast to the 
findings and opinions provided by the Veteran's primary care 
physician, Dr. R.H., as discussed above.  

It is the responsibility of the Board to assess the 
credibility and weight to be given to the evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In the present 
case, the Board finds the findings and opinions of Dr. R.H. 
to be more probative than those of the June 2007 VA examiner 
because they not only are based upon continued observation of 
the Veteran, but also contain conclusions that are consistent 
with the clinical and subjective evidence of record.  

The Board is satisfied that the above evidence demonstrates 
that the Veteran requires assistance with a number of his 
activities of daily living (e.g., dressing and bathing) and 
that as a result of the poor balance and ambulation caused by 
his service-connected knee and ankle disabilities, he 
requires care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment such as falling.  Under these circumstances, the 
Board finds that he meets the criteria for aid and 
attendance.  As such, his claim of entitlement to SMC based 
on the need for aid and attendance is granted.
	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to SMC based on aid and attendance is granted.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


